          Case 1:16-cv-00988-NONE-GSA Document 84 Filed 08/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   SALADIN RUSHDAN aka                   1:16-cv-00988-NONE-GSA-PC
     ROBERT STANLEY WOODS,
12                                         ORDER FOR DEFENDANT TO FILE AND
                   Plaintiff,              SERVE, WITHIN THIRTY DAYS, AN
13                                         ANSWER TO THE SECOND AMENDED
           vs.                             COMPLAINT, OR OTHER RESPONSIVE
14                                         PLEADING UNDER RULE 12
     D. DAVEY, et al.,
15
                  Defendants.
16

17

18          Saladan Rushdan aka Robert Stanley Woods (“Plaintiff”) is a state prisoner proceeding
19   pro se and in forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case
20   now proceeds with Plaintiff’s Second Amended Complaint filed on March 9, 2018, against
21   defendant Correctional Officer Casas (“Defendant”) for use of excessive force in violation of the
22   Eighth Amendment and related state claims. (ECF No. 28.)
23
            On March 27, 2020, the Court entered default against Defendant Casas for her failure to
24   file a timely response to the Second Amended Complaint, (ECF No. 62), and on August 18, 2020,
25   the Court set aside the entry of default and denied Plaintiff’s request for default judgment, (ECF
26   No. 82). Plaintiff shall now be required to file and serve an Answer to the Second Amended
27   Complaint, or another responsive pleading pursuant to Rule 12 of the Federal Rules of Civil
28
     Procedure.

                                                     1
           Case 1:16-cv-00988-NONE-GSA Document 84 Filed 08/21/20 Page 2 of 2



 1           Accordingly, IT IS HEREBY ORDERED that Defendant Casas is required to file and
 2   serve an Answer to Plaintiff’s Second Amended Complaint, or another responsive pleading under
 3   Rule 12 of the Federal Rules of Civil Procedure, within thirty days from the date of service of
 4   this order.
 5
     IT IS SO ORDERED.
 6

 7       Dated:    August 21, 2020                           /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
